Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-42 are directed to an abstract idea of performing a mental processes and organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
Claims 1-42 are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 

Claims 1-6 recite, a game system, comprising: one or more processors to use one or more neural networks to cause feedback to be provided to one or more players of two or more different games a game, wherein the feedback is to help the one or more players improve their performance playing the game.
The underlined limitation recite an abstract idea of performing a mental process and organizing human activity. Claims 7-42 incorporate similar limitations to claim 1 and also recite an abstract idea of performing a mental process and organizing human activity.
The claims recite a processor or a computer process using neural networks or algorithms which is used to provide feedback to players of two or more games, wherein the feedback is to help the one or more players improve their performance playing the game. In the broadest reasonable integration, the claim is reciting a process of performing evaluations of calculations to provide player feedback. Other than reciting a processor using or more neural networks, the claim encompasses a person performing an evaluation of a player and providing the evaluation to the player. Concepts performed in the human mind include observations, evaluations judgment and opinions. Therefore, the claims recite an abstract idea of performing a mental process.
In addition, the steps of evaluating a player and providing a feedback to the player to improve their performance playing the game is coaching a player or providing tips to a player which is a social activity. Methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Therefore, claims recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-42 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-42 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. As indicated in the in Applicant’s specification (paragraphs 158-159), the system or processor can be a conventional computer system. The step of using one or more neural networks merely describe how to generally “apply” the otherwise mental process in a generic or general purpose computer. The claims do not apply or use the judicial exception in a meaningful way. The use of a processor generally links the abstract idea to a particular technological environment. In addition, assuming that the step of “cause feedback to be provided” is form of outputting data, the claim is recited at a high level of generality. Outputting information (i.e. displaying information) amounts to mere post solution, which is a form of insignificant extra-solution activity. The claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Regarding claims 1, 7, 13, 19, 25, 31, 37, recite a system and a processor to perform the abstract idea. The specification discloses that the system and processor are conventional computers (Applicant’s specification, paragraphs 158-159). Furthermore, the step of providing feedback or outputting the data, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Regarding claims 2, 8, 14, 20, 26, 22, 33, 38 recite, accepting data inputs regarding actions and rewards to determine skill values for one or more players. The steps of accepting data inputs as claimed in merely collecting data to perform the abstract idea. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Clams 3-6, 9-12, 15-18, 21-24, 27-30, 33-36, 39-42 recite how the actions are categorized and weighted, the neural networks are trained using unsupervised learning with dimensional reduction and data clustering, the feedback relates to a current context of the game being played, and relates to fatigue or reaction time. These limitations further recite the abstract idea of performing the evaluations in a high level of generality. In other words, the claims recite instructions to perform the abstract idea. Mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the game" in line 4.  There is insufficient antecedent basis for this limitation in the claim. More specifically, the claim recites “two or more different games”. It is not clear if “the feedback” or a single feedback is provided to a single game or all of the “two or more different games”. In addition, the claim indicates that the feedback is provided to one or more players. Therefore, it is not clear if the game is referring the one player or “more players”.
Claims 2-6 are rejected by dependency.
Claims 7-42 incorporate the same limitations and are rejected for the same reasons as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 11, 13-14, 17, 19-20, 23, 25-26, 29, 31-32, 35, 37-38, 41 are rejected under 35 U.S.C. 102a1 as being anticipated by Osman (US 2018/0001206).

1. Osman discloses a game system (Figs. 1a-1c), comprising: one or more processors (AI is localized to a client device or though network, cloud/server, which comprises one or more processors, paragraphs 35-36, 45) to use one or more neural networks (Fig. 1D, paragraphs 68-79) to cause feedback to be provided to one or more players of two or more different games [It is noted that the claim does not specify how the two or more games are different. In the broadest reasonable interpretation, the different games can be different games from different game session with the same game title. A player can play a first game, and a second different game at a later time, the second different game being the same game title as the first game. Osman discloses artificial intelligence can be used to continually examine the game play of multiple players playing a plurality of gaming application of various genres (e.g., varying game data) to learn the gaming style, skill, and habits of players in order to determine the predictive result of success for a single user or for team members of a team (paragraphs 20, 37-38, 45, 47, 58). A same game title played at different times uses different saved data (i.e. game level, character attributes, location, number of lives, timer, etc.; paragraph 33) and therefore would be considered “two or more different games.” Furthermore, the claim indicates that feedback is provides to one or more players of two or more different game. Therefore, each player playing a game would be different game from each other (such as different game title, genre, session, different game round). Osman discloses that the user can be one or more players that are separately playing one or more gaming applications (paragraph 23) The system provide analysis of game play data of one or more users (paragraph 25). The game applications played can be the same game application or different game application (paragraph 26). Each player include their own saved data that personalizes the video game for the corresponding player (i.e. user location, shape, look, clothing weaponry, etc., paragraphs 33, 49). Therefore, each player would be playing a different game from each other even when playing the same game title. In addition, Osman discloses that the profiler engine is able to learn the playing style of the corresponding user generally and/or for a particular genre of gaming applications (paragraphs 37, 46, 55, 61, 66 or one or more genres, paragraph 37). As indicated above gaming applications can be different titles (paragraph 26).], wherein the feedback is to help the one or more players improve their performance playing the game (feedback to train the user or provide recommendations; paragraphs 20, 21, 36, 38, 45-47, 55, 58, 66, 68, 78, 97, 100).

2. Osman discloses the game system of claim 1, wherein the one or more neural networks accept, as input, data regarding actions and rewards for the one or more players during one or more of the two or more different games to determine skill values for the one or more players (The output nodes may identify problems, difficult tasks, approaches to complete a specific task within a gaming application, other game play difficulties within a gaming application, predicting a rate of success for a user regarding a particular type of task or a particular task, predicting a rate of success for a team of members that are given a set of tasks to accomplish, determine a proficiency score for a user and/or team, determine a recommendation, provide assistance, etc. The nodes in the neural network 190 learn the parameters of the model that can be used to make such decisions; paragraph 72. An accomplishment to a task in a game is a reward for a game action. See also paragraphs 59-62, 92-96.).

5. Osman discloses the game system of claim 1, wherein the feedback relates to a current context of one or more of the two or more different games being played by the one or more players (feedback, training to the current game being played; paragraphs 20, 21, 35-36, 38, 45-47, 55, 58, 66, 68, 78, 97, 100).

Claims 7, 13, 19, 25, 31, 37. See rejection for claim 1 above. Client device, server, or computer inherently comprises a non-transitory machine readable medium/one or more memories, and processor as claimed.

Claims 8, 11, 14, 17, 20, 23, 26, 29, 32, 35, 38, 41. See rejections above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 15, 21, 27, 33, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0001206) as applied to claims 2, 8, 14, 20, 26, 32, 38 above, and further in view of Tran (US 2020/0155945).

3, 9, 15, 21, 27, 33, 39. Osman discloses that the actions are categorized into a number of categories, and wherein the skill values are determined according to different categories ( By grouping tasks under a task type, game plays of users addressing tasks of the task type may be analyzed to learn appropriate actions to take, the actions to avoid, the best styles of game plays, and the most efficient styles of game play for successfully completing those tasks for a particular gaming application, for a genre of gaming applications, or for gaming applications in general. See paragraphs 51). Osman also discloses that the inputs are weighted (paragraphs 75). However, Osman fails to explicating teach that skill value is determined using weightings of actions in different categories, the weightings depending in part upon the associated rewards. Nevertheless, such modification would have been obvious to of ordinary skill in the art. Video games are known to have many tasks with actions that can be performed. Each task and action in a game may reflect a user skill differently. In an analogous art to gaming Tran discloses that a player’s skill is determined by looking at different categories (paragraph 57). Tran discloses that some tasks or actions have different rewards than others and is taken into account when building machine learning model (If some targets are of higher value, that will also be taken into account when building the machine learning model. When multiple shots are taken, a precision value can be determined based on the accuracy of the first shot related to the following shots; Paragraph 54.). Game task such as shooting a target with a higher value or shooting a target with precision and accuracy provide higher score/reward since they are more difficult to accomplish. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Osman’s invention and determine the skill value using weightings of actions in different categories, the weightings depending in part upon the associated rewards in order to provide the predictable result of determining a user skill based on the weighted difficulty of the game task.
 
Claims 4, 10, 16, 22, 28, 34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0001206) as applied to claims 1, 7, 13, 19, 25, 31, 37 above, and further in view of Aghdaie (US 2017/0259177)

4, 10, 16, 22, 28, 34, 40. Osman disclose the claimed invention and further discloses that the one or more neural networks are trained using unsupervised learning (neural network using supervised or unsupervised training, paragraph 69). However, Osman fails to disclose that the neural networks are trained with dimensional reduction and data clustering. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art since Osman discloses that different types of neural networks are possible (paragraph 69). In an analogous art to video games Aghdaie discloses a system that determines a user skill level and adjust the difficulty by using machine learning (abstract). Aghdaie discloses that the machine learning algorithms can be non-supervised machine learning algorithms, dimensionality reduction algorithms (paragraph 5) and data clustering (paragraphs 93, 95, 100). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Osman’s invention and train the neural networks with dimensional reduction and data clustering since Aghdaie discloses such methods are known methods to train machine learning algorithms for determining user’s skill level.

Claims 6, 12, 18, 29, 30, 36, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0001206) as applied to claims 1, 7, 13, 19, 25, 31, 37 above, and further in view of Aronzon (US 2013/0065692)

6, 12, 18, 29, 30, 36, 42. Osman disclose the claimed invention but fails to teach the feedback to be provided relating to at least one of fatigue or reaction time of the one or more players of the two or more different games. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. As indicated above, Osman discloses that the feedback are user training information or recommendations so that a user can improve his game play. In an analogous art to gaming Aronzon discloses a system that monitors user’s game play and using algorithms to determine how to improve response times of the user playing a game (paragraphs 40-41). This will allow user to react faster to the game and therefore perform better. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Osman’s invention and provide feedback relating to at least one of fatigue or reaction time of the one or more players of the two or more different game in order to allow user to react faster to the game and therefore perform better.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.

35 USC 101
The claims are rejected under 35 USC 101. The claims recite an abstract idea of performing a mental process and organizing human activity.
Applicant argues that the game play data analyzed by the neural networks may include data which is not practically available for human analysis such as game metadata or player biometric data. Therefore, the recited elements cannot be practically performed in the human mind and cannot be reasonably characterized as a mental process.
However, the claim does not claim the specific process of how meta data is collected and how biometric data is collected. Furthermore, collecting data regardless of the type of data (meta data or biometric data) is mere data gathering which an insignificant extra solution activity. 

Applicant argues that the Office Action fails to assert let alone demonstrate that “coaching a player or providing tips to a player which is a social activity” falls within managing personal behavior and relationships or interactions between people. The office action indicates that the claim limitations of providing feedback to help one or more player improve their perform playing the game is coaching a player or providing tips to a player which is a social activity. Methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The office action asserts that the claims recite a social activity and explains and asserts that the claims recite an abstract idea of organizing human activity.

Applicant argues that by reciting the “two or more different games” the claims are integrated into the practical application of providing a system capable of giving gameplay feedback without needing to know in advance what game is being played. Applicant has not explained how by reciting the “two or more different games” the claims are integrated into a practical application. The claim fails to claim that the feedback is provided without needing to know in advance what game is being played. Applicant also fails to explain that the feedback is provided without needing to know in advance what game is being played. The claims suggest that the system knows what games the player is playing. For instance, claim 2, “regarding actions and rewards during one or more of the two or more different games”; claim 5 “feedback relates to a current context of one or more of the two or more different games”; claim 7 “feedback is to help the one or more players improve their performance playing the game”. The claims suggest that the system know what game and information about the game play. The claim fails to claim that the feedback is provided without needing to know in advance what game is being played. Applicant has not explained how the system is capable of giving gameplay feedback without needing to know in advance what game is being played.

Prior Art
Applicant argues that Osman fails to teach a plurality of gaming applications (referring to the claim limitation of “two or more different games”). Applicant argues that Applicant’s specification discloses embodiments that are not limited to any particular set of games, and instead are able to be used with any game by identifying object, key words and actions without necessarily needing to identify the particular game being played. However, this is not claimed. The claims have been amended to recite, “cause feedback to be provided to one or more player of two or more different games”. 

As indicated in the rejection, the claim does not specify how the two or more games are different. In the broadest reasonable interpretation, the different games can be different games from different game session with the same game title. A player can play a first game, and a second different game at a later time, the second different game being the same game title as the first game. Osman discloses artificial intelligence can be used to continually examine the game play of multiple players playing a plurality of gaming application of various genres (e.g., varying game data) to learn the gaming style, skill, and habits of players in order to determine the predictive result of success for a single user or for team members of a team (paragraphs 20, 37-38, 45, 47, 58). A same game title played at different times uses different saved data (i.e. game level, character attributes, location, number of lives, timer, etc.; paragraph 33) and therefore would be considered “two or more different games.” 
Furthermore, the claim indicates that feedback is provides to one or more players of two or more different game. Therefore, each player playing a game would be different game from each other (such as different game title, genre, session, different game round). Osman discloses that the user can be one or more players that are separately playing one or more gaming applications (paragraph 23) The system provide analysis of game play data of one or more users (paragraph 25). The game applications played can be the same game application or different game application (paragraph 26). Each player include their own saved data that personalizes the video game for the corresponding player (i.e. user location, shape, look, clothing weaponry, etc., paragraphs 33, 49). Therefore, each player would be playing a different game from each other even when playing the same game title. 
In addition, Osman discloses that the profiler engine is able to learn the playing style of the corresponding user generally and/or for a particular genre of gaming applications (paragraphs 37, 46, 55, 61, 66 or one or more genres, paragraph 37). As indicated above gaming applications can be different titles (paragraph 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following discloses features of the claimed invention.
Rico (US 2020/0289943)
Krishnamurthy (US 2019/0060759)

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715